Van−002 [Notice of Hearing] (Rev. 05/14)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                            Case No. 18−80892−CRJ11
JIT Industries, Inc.                                                              Chapter 11
                                             EIN: 63−1277267


          Debtor(s)

                                            NOTICE OF HEARING
       Notice is hereby given that a hearing will be held to consider and act upon the following:

       91 − Second Application for Compensation of Interim Professional Fees and Expenses for Tazewell Taylor
       Shepard IV, Debtor's Attorney, Period: 6/1/2018 to 8/31/2018, Fee: $25,165.00, Expenses: $667.94. Filed by
       Attorney Tazewell Taylor Shepard IV (Shepard, Tazewell)

       Date: Monday, November 5, 2018                   Time: 02:30 PM

         Location: Federal Building, Cain St Entrance, 3rd Floor Courtroom, Decatur, AL 35601
        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: October 3, 2018                                       By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
bng
